DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “pouring said uncured luminescent mixture to substantially fill said paving block mold” in claims 1, 8 and 15, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not For examination purposes, the limitation “pouring said uncured luminescent mixture to substantially fill said paving block mold” is being interpreted as -- pouring said uncured luminescent mixture to fill said paving block mold --.

The term “…pouring said photoluminescent mixture into a shallow form to allow it to cure and harden” in claims 5, 12 and 19, is a relative term which renders the claim indefinite. The term “a shallow form” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word shallow makes the claims vague and indefinite, since there is no disclosure – neither in the claims or in the specification – of what the dimensional ranges meets and bounds are envision by the Applicant. 
For examination purposes, the examiner is interpreting the limitation as -- pouring said photoluminescent mixture into a form having a depth smaller than said paving block mold to allow it to cure and harden.

Regarding claims 2, 9 and 16, the phrase “in a controlled environment to form a paving block" renders the claim(s) vague and indefinite because the meets and bounds of what the Applicant considers “a controlled environment.” Specifically, it is not clear what is being controlled in said environment, and the specification does not provide a standard for ascertaining the requisite environment conditions that need to be 
For examination purposes, the limitation is interpreted as -- in a temperature controlled environment to form a paving block --.

Claim 13 recites the limitation "…firing said silica-based glass material infused with said photoluminescent pigment in a kiln," in the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is a dependent claim of independent claim 8, there is no disclosure of a “silica-based glass material infused with said photoluminescent pigment,” in claim 8. Claim 8 requires a polyester resin infused with said photoluminescent pigment. 
For examination purposes, the limitation in claim 13 is being interpreted as --…firing said polyester resin infused with said photoluminescent pigment in a kiln --.

	Claims 2 – 20 are rejected as being indefinite in view of their status of dependent claims from the rejected independent claims, from which – directly or indirectly – possess all the limitations that render the independent claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, and 5, 7 – 10, 12, 14 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AKITERU KONO et al. (JP-06049268-A with machine English translation; Kono), in view of Saleem et al. (US PGPub. No. 2020/0109089 A1; Saleem).
Regarding claims 1, 8 and 15. Kono discloses a method of manufacturing a paving block with embedded photoluminescent material (e.g., see [0019] and [0017] discloses, “this fluorescent building material is excellent in flexibility…, and is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]), comprising the steps of: 
providing a photoluminescent mixture of a polyester resin infused with a photoluminescent pigment [0009-10]; 
curing said photoluminescent mixture (e.g., [0019], “solidifying a fluid fluorescent composition in a mold”), 
breaking said photoluminescent mixture into randomly sized chips or particles to form photoluminescent fragments (e.g., see [0031 and 43], [0019] discloses the composition is pulverized with a pulverizer or the like to form particles, “but other methods may be used.”); 
mixing said photoluminescent fragments, sand, cement and water to form an uncured luminescent mixture (e.g., [0038], “A fluorescent aggregate can be obtained simply by mixing raw material components to form a solidifying fluorescent composition, solidifying and pulverizing it. …the mortar block or concrete block (analogous to the claimed “paving block”) which uses this fluorescent aggregate as an aggregate is 
providing a paving block mold (Kono’s [0045] discloses, “Since the fluorescent composition of the first invention can be used as a liquid or a slurry, it can be formed into an arbitrary shape with a mold or the like.” Additionally, Kono discloses the composition is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]), which under the Broadest Reasonable Interpretation reads over “a paving block mold”); and 
pouring said uncured luminescent mixture to fill said paving block mold (e.g., see [0031]). 
However, Kono is silent to specifically disclosing forming an uncured concrete mixture by mixing sand, aggregate, water and cement, and pouring said uncured concrete mixture into the paving block mold.
	In the same field of endeavor of luminescent concrete compositions and products made therefrom, Saleem discloses a casting method for the manufacture of glow-in-the-dark concrete blocks [0082-83], for the use as concrete paving units (e.g., see Example 3, [0108-10]). Saleem discloses that the concrete slurry (analogous to the claimed “uncured concrete mixture”) may be compacted in the mold by using a hydraulic press, a vibrating table, a steel rod or a trowel, and that the concrete slurry may be poured into the bottom of a mold thereby forming a casted wet base concrete. Kono further discloses that the luminescent concrete slurry (analogous to the claimed “uncured luminescent mixture”) may be placed on top of the casted wet base concrete to form a casted luminescent surface layer. [0084]. 


It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kono’s method of manufacturing a paving block with embedded photoluminescent material by pouring an uncured concrete mixture into a paving block mold and pouring said a luminescent mixture to fill said paving block mold, as taught by Saleem.
One of ordinary skill in the art would have been motivated to modify the method of Kono with the method of Saleem, since Saleem teaches that by pouring an uncured concrete mixture into a paving block mold and pouring said a luminescent mixture to fill said paving block mold, allows for the manufacture of an aesthetically pleasing paving block with embedded photoluminescence material comprising a base concrete layer as support and a surface layer having the photoluminescent material, wherein the 

	Regarding claims 2, 9 and 16. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: allowing said contents in said paving block mold to cure for a set period of time in a controlled environment to form a paving block – Saleem’s [0084] discloses, “casting may be performed at a temperature of 10-40 °C., for a time period of 2-48 hours, 6-36 hours, or 12-24 hours and then removed from the mold, which results in a glow-in-the-dark concrete block.”

	Regarding claims 3, 10 and 17. Kono/Saleem discloses method of manufacturing a paving block with embedded photoluminescent material of claim 2, further comprising the step of: grinding a top surface of said paving block to remove excess concrete material and expose a photoluminescent layer – Kono’s [0026] discloses, “…the surface which is the front side, ie, the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.”

Regarding claims 5, 12 and 19. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: pouring said photoluminescent mixture into a shallow form to allow it to cure and harden – Kono’s [0025] discloses, “This fluorescent 

Regarding claims 7 and 14. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 1, further comprising the step of: vibrating said paving block mold on a shaker table – Saleem’s [0084] discloses, “The concrete slurry may be compacted in the mold by using a hydraulic press, a vibrating table, a steel rod or a trowel.”

Claims 4,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of Saleem, as applied to claims 1, 3 and 17, respectively, and further in view of Hill (US PGPub. No. 2011/0262635 A1).
Regarding claims 4, 11 and 18. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claim 3, except for the method further comprising the step of: applying a transmissive sealant to cover said photoluminescent layer.
In the same field of endeavor of methods of manufacturing photoluminescent pavers, Hill discloses a method which includes providing a curable paver composition to  form a plurality of uncured pavers, each of the pavers having an upper surface, applying a curable liquid coating composition to the upper surfaces, cure by heating the uncured pavers in a kiln, wherein an applied liquid coating composition is substantially cured upon removal of the cured pavers from the kiln and wherein the cured coating composition includes a photoluminescent pigment layer having a binder ([0021] optically transmissive clear coat layer in overlying relationship with the pigment layer. [0018 and 62].
Hill’s [0019] further discloses, “The step of applying may include the steps of coating each of the upper surfaces with the binder to form a film, coating the outer surface of each of the films with the photoluminescent particulate pigment and coating the photoluminescent particulate pigment on each of the films with the clear coat ([0020] discloses that the clear coat layer may be a sealer. See also [0050]). 
Hill discloses that conditions are provided to allow the curable liquid coating composition to coextensively cure with the uncured pavers in a kiln wherein the temperature is elevated above ambient temperature, but discloses that they may also be cured in ambient conditions, both resulting in that the photoluminescent coating adheres to the paver body and resists chipping, cracking and flaking. [0053].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kono/Saleem’s method of manufacturing a paving block with embedded photoluminescent material with a step of applying a transmissive sealant to cover said photoluminescent layer, as taught by Hill.
One of ordinary skill in the art would have been motivated to modify Kono/Saleem in view of Hill, since Hill teaches that a step of applying a transmissive sealant to cover the photoluminescent layer provides the advantage that the resulting paving blocks and associated coating advantageously exhibit sufficient strength to withstand conditions in a paver environment, shown by the paving block surface being able to resists chipping, cracking and flaking. [0053].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of Saleem, as applied to claims 1, 8 and 15, and further in view of Toma et al. (US Pat. No. 9,114,422 B1).
Regarding claims 6, 13 and 20. Kono/Saleem discloses the method of manufacturing a paving block with embedded photoluminescent material of claims 1, 8 and 15, respectively, except for specifically disclosing, the method further comprising the step of: firing said silica-based glass material infused with said photoluminescent pigment in a kiln.
Nonetheless, Kono’s [0025] discloses the composition is dry by forced drying with hot air at 60-100 °C.
In the same field of endeavor of paving blocks with embedded photoluminescent material and methods of making thereof, Toma discloses a luminescent paving block (1), which includes a cast concrete base (10) and a photoluminescent layer (12), which Toma discloses could be made from a polyester resin infused with a photoluminescent pigment, or a silica-based glass material infused with photoluminescent pigment (Col. 2, ll. 45-55). Furthermore, Toma discloses that the silica-based glass material is mixed with a strontium aluminate pigment to form a silica-based glass mixture forming an evenly distributed suspension, which is then poured into “shallow” forms in preparation of firing in a glass kiln (Col. 2, ll. 62-66).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kono/Saleem 
“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.”, 325 U.S. 327, 65 USPQ 297 (1945).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method for producing a paving block having a luminescent layer with photoluminescent material embedded within.. See MPEP 2143, KSR Rationale “A”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US PGPub. 2018/0179110 A1); discloses engineered stone having phosphorescent material within and method of manufacturing.
Kawasaki (US Pat. No. 5,314,536); discloses method of making luminous construction material.
Kang (US PGPub. No. 2005/0175410 A1); discloses permeable and elastic pavement blocks doped with a photoluminescent pigment [0022].
Dust et al. (US PGPub. No. 2013/0260075 A1); discloses methods for producing molded elements comprising photoluminescent particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712